DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "11" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 9,559,782 to Yaginuma.
 	Fig. 4 of Yaginuma is reproduced for a reference.

    PNG
    media_image1.png
    418
    774
    media_image1.png
    Greyscale
 	Yaginuma shows the following.
 	Claim 1. An optical coupling device comprising (see fig. 4): a first lead frame LD2; 5a light emitting element PP provided on the first lead frame; a second lead frame LE1; a light receiving element PA provided on the second lead frame and facing the light emitting element; a polyimide resin covering a light emitting surface of the light emitting element (column 6, lines 66-end, column 7, lines 1-2 show that the silicon resin light-transmissive resin TR1; column 6, lines 24-30 shows that the silicon resin is a synthetic high polymer; column 7, lines 31-35 shows the polyimide light-transmissive resin); a transparent resin portion IF1 (column 7, lines 32-35) provided between the light emitting element and the light receiving element; and a light-shielding resin MR (column 7, lines 43-53) molded body accommodating the light emitting element and the light receiving element. 

 	Claim 3. The device according to claim 1, wherein the polyimide resin comprises at least one selected from a group consisting of a polyimide resin, a polyamide- imide resin, and a polyimide silicone.  See column 6, lines 66-end, column 7, lines 1-2; column 6, lines 24-30; and column 7, lines 31-35.
 	Claim 6. The device according to claim 1, wherein the polyimide resin and the light emitting element are in direct contact with each other.  See fig. 4.
 	Claim 10. The device according to claim 1, wherein the polyimide resin is in direct contact with the light emitting element.  See fig. 4.
 	Claim 11. The device according to claim 1, wherein there is no gap between the light emitting element and the polyimide resin, and there is no gap between the light receiving element and the polyimide resin.  See fig. 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaginuma.
In re Aller, 105 USPQ 233.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaginuma in view of USPUB 2018/0253005 Huang et al.
 	Re claims 8-9, Yaginuma discloses the claimed invention except for the transparent resin portion consisting of an epoxy resin and an inorganic filler.  Huang shows a general teaching of utilizing the transparent resin portion consists of an epoxy resin and an inorganic filler (see ¶0011) for the purpose of providing dimensional stability and transparency (see ¶0005).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Yaginuma’s device to include the claimed transparent resin as shown in Huang for the purpose of providing dimensional stability and transparency.  It is clear this would improve the device.
 	Re claim 9, Yaginuma and Huang disclose the claimed invention except for the claimed range.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Yaginuma’s device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883